                 Case 2:20-cv-01708-JLR Document 1 Filed 11/19/20 Page 1 of 13



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                            UNITED STATES DISTRICT COURT
11                           WESTERN DISTRICT OF WASHINGTON
12                                     AT SEATTLE
13
14   John Lawn, a resident of New York.        )        IN ADMIRALTY AND AT LAW
15                                             )
                    Plaintiff,                 )
16                                             )
17                                             )
           v.                                          Case No.:
18                                             )
19                                             )       COMPLAINT
20   Tropical Tours Baja Cabo, SA de CV, a     )
21   Mexican Company, and Carnival Corporation )
22   d/b/a Carnival Cruise Line                )        JURY DEMANDED
23                                             )
24
25
26          COMES NOW Plaintiff John Lawn personally, to aver and state as follows:
27
28                                   PARTIES TO THE ACTION
29
30          1.      Plaintiff John Lawn, is now, and was at all times mentioned in this
31   complaint, an individual residing in the state of New York.
32
33          2.      Defendant Tropical Tours Baja Cabo, SA de CV, a Mexican Company,
34
35   address Carretera Transpeninsular Km. 29.5, Plaza Las Palmas L-35 A, Col. Jesus Castro
36
37   Agundez San Jose del Cabo, BCS 23440, Mexico, is based in San Jose del Cabo, Mexico.
38          3.      Defendant Carnival Corporation d/b/a Carnival Cruise Lines
39
40   (“CARNIVAL”), is a foreign corporation with its principal place of business in Miami,
41
42   Florida, and is a common carrier of passengers by water and material times hereto.
43
44
45   COMPLAINT - 1                                                        M o ure La w , pl lc
                                                                   A Professional L imited Liability Corporation
                                                                         1521 Seco nd Avenu e, Su it e 1400
                                                                               Seat t le, WA 98101
                                                                             Phone: (206) 300-2351
                                                                              Fax: (206) 374-2293
                 Case 2:20-cv-01708-JLR Document 1 Filed 11/19/20 Page 2 of 13



 1
 2
                                      JURISDICTION AND VENUE
 3
 4
            4.      This court has jurisdiction under 28 U.S.C. §§ 1332 and 1333, and or under the
 5
 6
     general maritime law, and under the excursion contract and or the contract of carriage.
 7
 8
     Jurisdiction is thus based on the court’s admiralty jurisdiction and pursuant 28 U.S.C. § 1332 as
 9
10
     there is complete diversity of citizenship between the Plaintiff and Defendant and the amount in
11
12
     controversy exceeds $75,000, exclusive of interest and costs.
13
14
            5.      This Court has personal jurisdiction over Defendant pursuant to contract.
15
16
            6.      This Court has personal jurisdiction over Defendant pursuant to RCW 4.28.185
17
18
     and the minimum contacts test of International Shoe Co. v. Washington, 326 U.S. 310 (1945)
19
20
     because this action arises out of Defendant’s transactions of business within the State of
21
22
     Washington over the last 20 plus years.
23
24
            7.      Venue is proper in this Judicial District under 28 U.S.C. § 1391 (b) and (c)
25
26
     because the Defendant is subject to personal jurisdiction in this Judicial District and therefore are
27
28
     deemed to reside in this District.
29
30
            8.      All conditions precedent for filing and maintaining this action have been satisfied,
31
32
     have been waived, or do not apply.
33
34
35                                        GENERAL BACKGROUND
36
37          9.      On or about January 13, 2019, Plaintiff embarked on a Mexican Riviera cruise
38
     on the vessel Eurodam.
39
40          10.     On the first day at sea, on or about January 14, 2019, Plaintiff purchased a
41
42   port city excursion located in Cabo San Lucas, Mexico, called the “Snorkel & Sail to Santa
43
44
45   COMPLAINT - 2                                                             M o ure La w , pl lc
                                                                        A Professional L imited Liability Corporation
                                                                              1521 Seco nd Avenu e, Su it e 1400
                                                                                    Seat t le, WA 98101
                                                                                  Phone: (206) 300-2351
                                                                                   Fax: (206) 374-2293
                     Case 2:20-cv-01708-JLR Document 1 Filed 11/19/20 Page 3 of 13



 1   Maria Cove.” Holland America Line, a cruise ship company, sold this excursion directly to
 2
 3   the Plaintiff while he was onboard.
 4
 5             11.      Mr. Lawn purchased the port city excursion after reading Holland America’s
 6
     website stating that the tour operators “meet our high standards.” The website also states
 7
 8   that “[s]afety is of extreme importance to us and our tour operators.” It also states that
 9
10   the excursion is of “superior quality.”
11
12             12.      On January 15, 2019, the Plaintiff participated in the “Snorkel & Sail to Santa
13
     Maria Cove” excursion run by Tropical Tours. After arriving at Tropical Tours’ location in
14
15   Cabo San Lucas, the excursion participants departed to Santa Maria Cove on one of
16
17   Tropical Tours’ sailing catamarans called the Pez Gato I. The catamaran was operated by
18
19   employees and/or agents of Tropical Tours including the boat’s captain and excursion
20
     guides. Upon information and belief, Tropical Tours owns the Pez Gato I.
21
22             13.      Once the Plaintiff reached the planned destination for snorkeling, he was in
23
24   the process of coming back on to the catamaran after snorkeling when, using the
25
26   designated stairs, he slipped and fell, hitting his arm and head and suffering serious
27   injury.
28
29             14.      At the time of Plaintiff’s fall, the vessel did not have a handrail located at or
30
31   near the stair area that would have provided Plaintiff the ability to prevent his fall. See
32
33   attached as Exhibit A a picture from the Tropical Tours Facebook page showing the stairs
34   on the Pez Gato I as they were at the time Mr. Lawn fell.
35
36             15.      At the time of Plaintiff’s fall, upon information and belief, the vessel’s stairs
37
38   did not have adequate non-skid surface to prevent Plaintiff’s fall and subsequent injury.
39
40             16.      Following his injury, Plaintiff and his traveling companion, Pat Savella, were
41   disembarked via a water ambulance to the port of Mexico where he was taken to a
42
43   hospital for treatment.
44
45   COMPLAINT - 3                                                              M o ure La w , pl lc
                                                                         A Professional L imited Liability Corporation
                                                                               1521 Seco nd Avenu e, Su it e 1400
                                                                                     Seat t le, WA 98101
                                                                                   Phone: (206) 300-2351
                                                                                    Fax: (206) 374-2293
                Case 2:20-cv-01708-JLR Document 1 Filed 11/19/20 Page 4 of 13



 1          17.    At the hospital, Plaintiff was diagnosed with a severely fractured arm that
 2
 3   would require surgery and a fractured eye socket.
 4
 5          18.    On January 17th, 2019, cutting short his cruise, Plaintiff flew back home to
 6
     Long Island, NY, and on January 18th, 2019, Plaintiff had surgery at the Long Island Jewish
 7
 8   Hospital. The surgery involved the insertion of 15 screws, two rods, and two cables into
 9
10   his arm.
11
12          19.    Plaintiff continues to undergo physical therapy to his arm as part of his
13
     ongoing recovery and rehabilitation.
14
15          20.    Plaintiff’s fractured eye has not healed to date and he still has a large,
16
17   disfiguring lump on his eye.
18
19          21.    Plaintiff suffered a head injury and is undergoing medical treatment for loss
20
     of memory and headaches.
21
22          22.    Upon information and belief, after Mr. Lawn fell on the stairs, Tropical
23
24   Tours replaced the stairs and installed new stairs with handrails. See attached as Exhibit
25
26   B a recent picture taken of the new stairs on the Pez Gato I.
27
28
29                                      CLAIM FOR RELIEF
30
31                              First Cause of Action - Negligence
32
33          23.    Plaintiff realleges each allegation set forth in the paragraphs above and
34   below as though fully set forth herein.
35
36          24.    Defendant owed a duty to warn Plaintiff and the other passengers and
37
38   invitees on the Vessel of the hazards posed by the unique circumstances of maritime
39
40   travel aboard including those on the cruise excursion.
41          25.    Defendant owed a duty to Plaintiff to operate all aspects of the cruise
42
43   excursion in a safe and reasonable manner, including in compliance with all Coast Guard
44
45   COMPLAINT - 4                                                          M o ure La w , pl lc
                                                                     A Professional L imited Liability Corporation
                                                                           1521 Seco nd Avenu e, Su it e 1400
                                                                                 Seat t le, WA 98101
                                                                               Phone: (206) 300-2351
                                                                                Fax: (206) 374-2293
              Case 2:20-cv-01708-JLR Document 1 Filed 11/19/20 Page 5 of 13



 1   rules and safety regulations, and in compliance with the provisions contained in the Tour
 2
 3   Operator Contract and Tour Operator Manual in effect at the time of accident between
 4
 5   Defendant, Carnival Corporation, Carnival plc and their subsidiaries and affiliates,
 6
     including the Holland America entities.
 7
 8          26.    Defendant knew and/or should have known that their failure to warn
 9
10   passengers and invitees on the Vessel of the hazards of maritime travel could lead to
11
12   injuries or death to those passengers and invitees.
13
            27.    Defendant knew and/or should have known that their failure to operate all
14
15   aspects of the cruise excursion in a safe and reasonable manner could lead to injuries to
16
17   those passengers and invitees participating in the cruise excursion.
18
19          28.    The circumstances under which Plaintiff was injured were such that he
20
     could not have incurred those injuries except by Defendant’s negligence.
21
22          29.    Defendant’s negligence consisted of, among other things, the following:
23
24          (a) failing to operate the cruise excursion in a safe and responsible manner;
25
26          (b) failing to warn passengers of the dangerous, hazardous, and unsafe conditions
27   on the cruise excursion;
28
29          (c) failing to take reasonable precautions against dangerous, hazardous, and
30
31   unsafe conditions during the cruise excursion;
32
33          (d)   failing to make reasonable efforts to ensure that passengers, such as Plaintiff,
34   would not be injured by slipping and falling on a vessel that did not have a proper
35
36   handrail and did not have a proper nonskid walking surface for passengers disembarking
37
38   the vessel to snorkel;
39
40          (e) failing to provide adequate medical treatment, medical equipment, and
41   emergency medical training on the cruise excursion; and
42
43
44
45   COMPLAINT - 5                                                        M o ure La w , pl lc
                                                                   A Professional L imited Liability Corporation
                                                                         1521 Seco nd Avenu e, Su it e 1400
                                                                               Seat t le, WA 98101
                                                                             Phone: (206) 300-2351
                                                                              Fax: (206) 374-2293
                 Case 2:20-cv-01708-JLR Document 1 Filed 11/19/20 Page 6 of 13



 1             (f) such other negligent acts and/or failures to act as may be revealed during the
 2
 3   course of this action.
 4
 5             30.     Defendant’s negligent actions and failures to act directly and proximately
 6
     caused Plaintiff bodily injury, conscious mental and physical pain and suffering, loss of
 7
 8   wages, and emotional distress.
 9
10             31.     Defendant had a duty to protect Plaintiff from dangers unique in maritime
11
12   travel.
13
               32.     Defendant breached its duties by acting negligently and by negligently
14
15   failing to act.
16
17             33.     Defendant’s breaches of its duties to Plaintiff directly and proximately
18
19   caused Plaintiff’s physical injuries.
20
               34.     Defendant’s breaches of its duties negligently inflicted emotional distress
21
22   upon Plaintiff.
23
24             35.     Plaintiff sustained special damages in an amount to be proven at trial as a
25
26   result of Defendant’s negligence.
27             36.     Plaintiff sustained general damages in an amount to be proven at trial as a
28
29   result of Defendant’s negligence.
30
31     Second Cause of Action – Breach of Written Contract by Third Party Beneficiary
32
33             37.     Plaintiff realleges each allegation set forth in the paragraphs above and
34   below as though fully set forth herein.
35
36             38.     Tropical Tours and Carnival entered into various written contracts to
37
38   operate excursions that Holland America, a subsidiary of Carnival, sold to its passengers
39
40   including Plaintiff and Defendant Tropical Tours operated these excursions, including the
41   excursion that resulted in Plaintiff’s injuries.
42
43
44
45   COMPLAINT - 6                                                           M o ure La w , pl lc
                                                                      A Professional L imited Liability Corporation
                                                                            1521 Seco nd Avenu e, Su it e 1400
                                                                                  Seat t le, WA 98101
                                                                                Phone: (206) 300-2351
                                                                                 Fax: (206) 374-2293
              Case 2:20-cv-01708-JLR Document 1 Filed 11/19/20 Page 7 of 13



 1          39.    Upon information and belief, the contract(s) impose(s) various obligations
 2
 3   upon Defendant Tropical Tours intended for the benefit of passengers of Holland
 4
 5   America, a subsidiary of Carnival, including Plaintiff, including but not limited to
 6
     insurance, safety, and service standard obligations as well as the obligation to agree to
 7
 8   jurisdiction for any litigation instituted by Holland America/Carnival passengers against
 9
10   it for breach of the obligations which it owed under the contract(s) or any rule, regulation
11
12   and standards promulgated by Holland America/Carnival.
13
            40.    Plaintiff was an intended third-party beneficiary of those contracts entered
14
15   into by and between Holland America and Defendant.
16
17          41.    Defendant Tropical Tours breached those contracts by, among other things,
18
19   failing to operate the vessel in a safe manner, failing to have steps with appropriate non-
20
     skid, failing to have steps with a hand rail, and failing to warn its passengers of a hazard.
21
22          42.    Defendant Carnival breach the subject contract(s) by failing to comply with
23
24   its obligations to make sure that Defendant Tropical complied with their safety and
25
26   service standard obligations in connection with the operation of the subject excursion as
27   its own safety manual states that stairs must have a handrail.
28
29          43.    As a proximate result of Defendant’s breach of contract as set forth above,
30
31   Plaintiff suffered both special and general damages.
32
33                                              RELIEF
34          WHEREFORE, Plaintiff John Lawn, personally, respectfully prays for entry of a
35
36   judgment granting the following joint and several relief against all Defendant Tropical
37
38   Tours Baja Cabo, S.A. de C.V. and Carnival Corporation:
39
40          (a)    For an award of special damages in an amount to be proven at trial;
41          (b)    For an award of general damages in an amount to be proven at trial;
42
43          (c)    For an award of interest and attorney’s fees as may be allowed by law;
44
45   COMPLAINT - 7                                                         M o ure La w , pl lc
                                                                    A Professional L imited Liability Corporation
                                                                          1521 Seco nd Avenu e, Su it e 1400
                                                                                Seat t le, WA 98101
                                                                              Phone: (206) 300-2351
                                                                               Fax: (206) 374-2293
             Case 2:20-cv-01708-JLR Document 1 Filed 11/19/20 Page 8 of 13



 1        (d)     For such other and further relief as the Court deems fair, just, and
 2
 3                equitable.
 4                                         JURY DEMAND
 5
 6              Plaintiff demands a trial by jury on all issues herein triable to a jury.
 7
 8
 9   DATED this 5rd day of November 2020            DATED this 5rd day of November 2020.
10
11   s/Charles P. Moure                             s/Gordon C. Webb
12   _____________________________                  _______________________________
13   CHARLES P. MOURE, WSBA # 23701                 GORDON C. WEBB, WSBA # 22777
14   1521 Second Avenue, Suite 1400                 225 106th Avenue NE
15   Seattle, Washington 98101                      Bellevue, Washington 98004
16   Telephone 206.300.2351                         Telephone 425.454.3800
17   Email: Charles@mourelaw.com                    E-mail Gordon@webblawfirm.net
18   Attorney for Plaintiff                         Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45   COMPLAINT - 8                                                         M o ure La w , pl lc
                                                                    A Professional L imited Liability Corporation
                                                                          1521 Seco nd Avenu e, Su it e 1400
                                                                                Seat t le, WA 98101
                                                                              Phone: (206) 300-2351
                                                                               Fax: (206) 374-2293
Case 2:20-cv-01708-JLR Document 1 Filed 11/19/20 Page 9 of 13




                      EXHIBIT A
Case 2:20-cv-01708-JLR Document 1 Filed 11/19/20 Page 10 of 13
Case 2:20-cv-01708-JLR Document 1 Filed 11/19/20 Page 11 of 13




                       EXHIBIT B
Case 2:20-cv-01708-JLR Document 1 Filed 11/19/20 Page 12 of 13
Case 2:20-cv-01708-JLR Document 1 Filed 11/19/20 Page 13 of 13
